Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Office Action

Rejection under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

	The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claim 1 is rejected under 35 U.S.C. 102(b) or 102 (a) as being anticipated by Murakami (US-2005/0135841-A1).
Publication date of Murakami is 5 June 2005 and US filing date of the oldest parent (application No. 11/719483) of the instant application is 11 Nov. 2008 which makes Murakami to be available under 35 USC 102 (b).  PCT filing date of the instant application is 6 March 2006 but in a foreign country JP. If we assume PCT filing date, in a foreign country, of the oldest parent of the instant application to be equivalent to US filing date then Murakami is available under 35 USC 102(a). In any case, Murakami appears to be a prior art reference against sole instant claim 1.

Claim No
Claim feature
Prior art
Murakami (US-2005/0135842-A1)

1
A developer supply container detachably mountable to a developer receiving apparatus and settable in a developer receiving apparatus by a setting operation including at least a rotation toward a setting position, said developer supply container comprising: 

Murakami discloses a developer supply container (1) detachably mountable to a developer receiving apparatus (7) and settable in a developer receiving apparatus by a setting operation including at least a rotation toward a setting position (see 4(a) which shows initially mounted position of the developer supply container 1 and Fig. 4(b) which shows a setting position achieved by rotating the container 1), said developer supply container comprising: 


a containing portion for containing the developer; 

a containing portion (1a) for containing the developer; cf. Fig. 2(a).


a rotatable discharging member for discharging the developer out of said containing portion; 

a rotatable discharging member (4) for discharging the developer out of said containing portion (1a); cf. last sentence in ¶ [0045].


drive transmitting means, engageable with a driving gear provided in said developer receiving apparatus and rotatable in a direction opposite the setting direction, for transmitting a rotating force from said driving gear to said discharging member.
drive transmitting means (5), engageable with a driving gear (“driving mechanism on the main assembly side, cf. ¶ [0064]) provided in said developer receiving apparatus and rotatable in a direction opposite the setting direction, for transmitting a rotating force from said driving gear to said discharging member.

See Fig. 5 in Murakami which shows a setting direction, i.e. rotation direction of the supply container 1, after insertion into toner receiving apparatus 7, to be in a counterclockwise direction.

See Fig. 5 in Murakami which shows a rotation direction of the stirring member 4 to be clockwise direction as can be deemed from the curvature of the [flexible] stirring member 4 and location of the toner discharge hole 1b that faces a hole 7b of the toner receiving apparatus 7.

 Therefore, in Murakami discharging member (4) is rotated in a direction opposite to the setting direction and thus claim 1 is fully met by Murakami.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852